 TULLAHOMA CONCRETEPIPE CO.555Tullahoma Concrete Pipe Co.,Inc.andTeamsters,Chauffeurs,Helpers and Taxi Cab Drivers, Local#327, affiliated with the International Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case26-RC-2681November 28, 1967DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, JENKINS, ZAGORIA, ANDBROWNPursuant to a stipulation for certification uponconsent election approved by the Regional Directorfor Region 26 on July 17, 1967, an election bysecret ballot was held on July 28, 1967, under thedirection and supervision of the Regional Directoramong the employees in the appropriate unit. At theconclusionof the election, the parties werefurnished with a tally of ballots which showed thatof 43 eligible voters, 42 cast ballots,' of which 21were for the Teamsters, 21 were for the Mine Wor-kers, and none were cast against the participatinglabor organizations. No objections to the conductof the election or to conduct affecting the results ofthe election were filed by the parties.In accordance with the National Labor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation and, on August8, 1967, issued and duly served on the parties hisreport on election, recommending that, in accordwith Section 102.70(d) of the National Labor Rela-tions Board Rules and Regulations and Statementsof Procedure, Series 8, as amended, a runoff elec-tion not be held, and that the Board certify the elec-tion results. Thereafter, the Petitioner filed timelyexceptions to the Acting Regional Director's re-port, and the Employer filed a response to such ex-ceptions.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the National Labor Relations Act,as amended, and it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaningof Section 9(b) of the Act:All employees employed in the Employer'sTullahoma, Tennessee, operation, but exclud-ing office clerical employees, guards, and su-pervisors as defined in the Act.5.The Board has considered the Acting Re-gional Director's report, the Petitioner's exceptionsthereto, and the supporting brief, and hereby adoptstheActingRegionalDirector'sfindingsandrecommendations.2Accordingly, as we have overruled the objec-tions, and as the tally of ballots shows that neitherthe Petitioner nor the Intervenor has 'received amajority of the valid votes cast, we shall certify theresults of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of thevalid votes has not been cast for the Teamsters,Chauffeurs, Helpers and Taxi Cab Drivers, Local#327, or for the International Union of District 50,United Mine Workers of America, and that neitherof the said labor organizations is the exclusiverepresentative of the employees in the unit foundappropriate, within themeaningof Section 9(b) ofthe National Labor Relations Act, as amended.MEMBER BROWN,dissenting:Idissentbecausemy colleagues' decisionproduces a result which, in my opinion, is at vari-ance with basic statutory purposes.In the election held in a voting unit of 42 em-ployees, each competing union received 21 votes.Notwithstanding that all employees thus demon-strated a desire for union representation, my col-leagues dismiss this proceeding by virtue of Section102.70(d) of the Board's Rules and Regulations.This section provides, in pertinent respects, thatwhere an election results in a tie between competinglabor organizations, with no votes castagainstrepresentation, no runoff election is allowed. Therationale for not conducting a runoff in this situationis that where there are no votes of a third choice toredistribute, there is "no basis for expecting that arun-off will produce results at a variance with theoriginal vote."3 But this assumption is not neces-sarily valid. On the contrary, it is just as reasonableto assume that, if given the opportunity for a runoffIThe ActingRegional Director found that an additional employee wasdischarged for cause on the day of the election,before voting.2The Petitioner's exceptions,and request for a runoff election,raise nomaterial or substantial issues of fact or law which would warrant reversalof the Acting Regional Director's findings and recommendations withrespect thereto or require a hearing in this proceeding.Nor does con-sideration of our dissenting colleague's opinion impel us to depart from theexisting Board rule.2United States Rubber Company,83 NLRB 378, 379;accord, Inter-Ocean Steamship Company,69 NLRB 561, 562.168 NLRB No. 78 556DECISIONSOF NATIONALLABOR RELATIONS BOARDelection, at least some of the employees would votedifferently and break the tie rather than be withouta collective-bargaining representative for anotheryear until a new petition may be filed.The choice of which assumption to adopt as abasis for administrative action should, in myjudgment, be determined by reference to declaredCongressional policy of encouraging collective bar-gaining and protecting the right of employees todesignate a representative for that purpose. It is myopinion that such statutory considerations impeladoption of the latter assumption. I would thereforerevise the rule to permit a single runoff election tobreak a tie vote when all eligible employees havevoted for representation, and I would direct suchrunoff in the present case.Even though cases presenting this problem do notarise very often, the incongruity allowed by presentBoard practiceis no lessunjust to the employees in-volved. The weight of precedent should not be usedas a justification for perpetuating this inequitableresult.